DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Claims 1-5 are currently pending.
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Russia on 01/30/2018. It is noted, however, that applicant has not filed a certified copy of the RU2018103548 application as required by 37 CFR 1.55.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 recites “A method for producing a charge ingot for production of castings containing copper, nickel and iron, is characterized in that as a starting charge material, a spent inert anode previously used in the electrolytic production of aluminium is utilised, that is covered with alumina, allowing same to react with a bath which flows out of the anode during a thermal treatment performed 
	It is further indefinite whether “that is covered with alumina” is drawn to a “spent inert anode” that has a preexisting alumina covering/layer or whether it is drawn to a positive step of covering the anode with an amount of alumina.  It is unclear whether the limitation “allowing same to react with a bath which flows out of the anode during a thermal treatment” is drawn to allowing the alumina to react with a bath, the anode to react, or the combination to react.  Furthermore, it is unclear what “bath” is required and indefinite what step or process is required to constitute where a “bath” can “flow out of the anode.”  
	Finally, it is unclear if the limitation “soaking in a furnace for at least 3 days” requires a step of heating for 3 days, merely existing in a furnace for 3 days, or soaking in another substance, for example, the recited “bath.”  In summary, the actual discrete steps, parameters, and compositions involved in the recited method are indefinite.  Claims 2-5 are also indefinite based on their dependency.
Claim 3 recites the limitation “characterized in that it is intended for producing castings by centrifugal casting or sand mold casting.”  It is unclear if the word “it” refers to the method of claim 1 or the resulting charge ingot.
	Claim 4 recites “alumina batching is carried out upon filling based on the condition of ensuring a full immersion of said inert anode in it.” It is unclear what step is required by “alumina batching” and unclear whether the claim requires a “filling” step or whether the filling step corresponds to the “covered” step recited in claim 1.  Additionally, in the limitation “said inert anode in it,” it is unclear 
Claim 5 recites the limitation "the alumina volume ratio" in lines 1.  There is insufficient antecedent basis for this limitation in the claim.  Additionally, in the limitation “characterized in that the alumina volume ratio is 3.4 times higher with regard to said inert anode” it is unclear what relationship the claimed ratio is comparing.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Dawless et al. ((US 6030518) in view of Beck et al. (US 5284562).
With respect to Claim 1, the claim is drawn to a method for producing a charge ingot “for production of castings containing copper, nickel and iron.”  Thus, the claimed method results in an ingot 
Dawless teaches a method of electrolytic production of aluminum comprising an inert anode which is placed in a bath comprising alumina and operated at a temperature of about 900-950° C to obtain aluminum, wherein the inert anode may comprise copper, iron, and/or nickel. (col. 1, ln. 66 to col. 2, ln. 6; col. 2, ln. 26-28, 53-67).  Thus, Dawless teaches a method comprises steps of providing an inert anode which is “covered with alumina, allowing same to react with a bath which flows of the anode during a thermal treatment performed at a temperature within a range of 950-1200° C.”   Additionally, as the inert anode may comprise a solid body comprising Cu, Fe, and/or Ni which is capable of being used to form a casting, it is deemed to constitute a “charge ingot” capable of the intended use of “for production of castings containing copper, nickel and iron.”  
Furthermore, as the inert anode of Dawless does not react with the bath or dissolve in it (col. 1, ln. 33-35), it is capable of multiple uses.  Therefore, it would have been obvious to one of ordinary skill in the art to perform the method of Dawless at least a second time, wherein in the second performance of the method the inert anode constitutes “a spent inert anode previously used in the electrolytic production of aluminum.”
Dawless is silent as to a step of “soaking in a furnace for at least 3 days.”
Beck teaches an inert anode for the electrolytic reduction of alumina to aluminum, the anode comprising, Cu, Fe, and Ni, wherein the electrolytic bath comprising alumina and the anode are placed in a furnace to maintain a desired temperature. (col. 2, ln. 56 to col. 3, ln. 9; col. 4, ln. 28-32).
It would have been obvious to one of ordinary skill in the art to modify the method of Dawless to carry out the electrolytic production of aluminum in a furnace, as taught by Beck, in order to maintain a desired temperature of the bath and components, including the anode.  In addition, it would have 
With respect to Claim 2, the claim recites the limitation “said inert anode preferably consists of 45-60 wt% copper and 10-25 wt% nickel with the remainder iron.”  Thus, the claim is drawn to an optional limitation regarding the composition of the inert anode.  “Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure.”  MPEP 2111.04.  Thus, as Dawless in view of Beck teach the method as in Claim 1, it is deemed to meet claim 2.  
Moreover, for the purposes of compact prosecution, Dawless teaches an inert anode which may comprise Cu as well as Ni and/or Fe.  Beck teaches 25-70 wt% Cu, 15-60 wt% Ni, and 1-30 wt% Fe. (col. 3, ln. 1-4).  It would have been obvious to one of ordinary skill in the art to substitute one inert anode for the electrolytic production of aluminum as taught by Dawless, for another comprising 25-70 wt% Cu, 15-60 wt% Ni, and 1-30 wt% Fe, as taught by Beck, with a predictable result of success.  Additionally, it would have been obvious to one of ordinary skill in the art to select from the portion of the overlapping ranges.  Overlapping ranges, in particular, where the ranges of a claimed composition overlap with the ranges disclosed in the prior art, have been held sufficient to establish a prima facie case of obviousness.  MPEP § 2144.05.
With respect to Claim 3, the claim is drawn to the method of claim 1 “characterized in that it is intended for producing castings by centrifugal casting or sand mold casting.”  Thus, the claim specifically drawn to intended use of the method and/or resulting ingot.  As the limitation does not require any 
With respect to Claim 4, Dawless in view of Beck teach a method comprising forming a bath of alumina in which an inert anode is provided to carry out electrolytic production of aluminum. (see rejection of Claim 1).  In particular, Beck teaches a specific embodiment wherein the inert anode (12) is fully immersed in the bath (Fig. 1).  It would have been obvious to one of ordinary skill in the art to modify the method of Dawless in view of Beck, to provide sufficient alumina (alumina batching) such that the inert anode is fully immersed in a bath comprising alumina, as taught by Beck, in order to carry out the electrolytic production of aluminum within a furnace.
With respect to Claim 5, Beck teaches an embodiment (Fig. 1) wherein the total volume of alumina bath has a volume ratio of greater than 3.4 times more than the volume of the inert anode.  It would have been obvious to one of ordinary skill in the art to modify the method of Dawless in view of Beck, to provide a content of alumina such that that the total volume of alumina bath has a volume ratio of greater than 3.4 times more than the volume of the inert anode, as taught by Beck, in order to carry out the electrolytic production of aluminum within a furnace.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Bradford et al. (US 2004/0011661).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN A HEVEY whose telephone number is (571)270-0361. The examiner can normally be reached Monday-Friday 9:00-5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN A HEVEY/               Primary Examiner, Art Unit 1735